             Case 3:19-cv-02238-WHO Document 23 Filed 07/31/20 Page 1 of 3



 1   VICTOR F. ALBERT, OK Bar No. 12069
     victor.albert@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   The Heritage Building
     621 N. Robinson Ave., Ste. 400
 4   Oklahoma City, OK 73102
     Telephone: (405) 546-3774
 5
     ROSHNI C. KAPOOR, CA Bar No. 310612
 6   roshni.kapoor@ogletree.com
     J.P. SCHREIBER, CA Bar No. 317829
 7   john.schreiber@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 8   STEWART, P.C.
     Steuart Tower, Suite 1300
 9   One Market Plaza
     San Francisco, CA 94105
10   Telephone: 415-442-4810
11   Attorneys for Defendant
     PARAMEDICS LOGISTICS OPERATING
12   COMPANY, LLC
13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     ADRIAN GOODALL,                               Case No. 3:19-cv-02238-WHO
17
                   Plaintiff,                      JOINT STIPULATION OF DISMISSAL
18                                                 AND ORDER
            v.
19
     PARAMEDICS LOGISTICS OPERATING                Complaint Filed: August 9, 2018
20   COMPANY, LLC, A DELAWARE                      Trial Date:      November 30, 2020
     CORPORATION, PATIENT CARE                     Judge:           Hon. William H. Orrick
21   LOGISTICS SOLUTIONS, LLC,
     AND DOES 1-50,
22
                   Defendants.
23

24
            WHEREAS,        Plaintiff,   ADRIAN   GOODALL,       (“Plaintiff”)   and   Defendants
25

26   PARAMEDICS LOGISITICS OPERATING COMPANY, LLC, and PATIENT CARE

27   LOGISTICS SOLUTIONS, LLC (“Defendants”) (collectively “the parties”), resolved all issues in

28

                                                 1                 Case No. 3:19-cv-02238-WHO
                       JOINT STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
              Case 3:19-cv-02238-WHO Document 23 Filed 07/31/20 Page 2 of 3



 1   this matter on or about July 11, 2020.
 2          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
 3
     parties that the above-referenced action be and hereby is dismissed with prejudice in its entirety as
 4
     to all Defendants pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
 5
            IT IS FURTHER STIPULATED AND AGREED that, each party is to bear his or its own
 6

 7   attorneys’ fees and costs.

 8                                                 Respectfully Submitted,

 9
10
     DATED: July 31, 2020                          LAW OFFICES OF GRUNDMAN AND DEANE
11
                                                   By:/s/ Elaine Deane
12                                                    ELAINE DEANE
                                                      Attorney for Plaintiff ADRIAN GOODALL
13

14

15   DATED: July 31, 2020                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C
16
                                                   By: /s/ Victor F. Albert
17                                                    VICTOR F. ALBERT
18                                                    ROSHNI C. KAPOOR
                                                      JOHN P. SCHREIBER
19                                                    Attorneys for Defendants
                                                      PARAMEDICS LOGISTICS OPERATING
20                                                    COMPANY, LLC, and PATIENT CARE
                                                      LOGISTICS SOLUTIONS, LLC
21

22
                                      SIGNATURE ATTESTATION
23
            Pursuant to Civil Local Rule 5-1(i) (3), I attest that concurrence in the filing of this
24
     document has been obtained from the other signatories.
25

26   DATED: July 31, 2020                          By: /s/ Victor F. Albert
27                                                    VICTOR F. ALBERT

28

                                                  2                 Case No. 3:19-cv-02238-WHO
                        JOINT STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
               Case 3:19-cv-02238-WHO Document 23 Filed 07/31/20 Page 3 of 3



 1
                                                ORDER
 2
              The parties having so stipulated and agreed, it is hereby SO ORDERED that the above-
 3
     referenced action is hereby DISMISSED with prejudice as to all parties and as to all causes of
 4
     action. It is FURTHER ORDERED that each party shall bear his or its own attorneys’ fees and
 5
     costs.
 6

 7

 8    DATED: July 31, 2020
                                                THE HONORABLE WILLIAM H. ORRICK
 9                                              United States District Judge

10

11

12

13                                                                                        43584290.1

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                  3                 Case No. 3:19-cv-02238-WHO
                        JOINT STIPULATION OF DISMISSAL AND [PROPOSED] ORDER
